 Case 3:21-cr-01994-JLS Document 22 Filed 08/11/21 PageID.55 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                  CASE NO.: 21CR1994-JLS
10                      Plaintiff,
11         v.                                   ORDER GRANTING JOINT MOTION
                                                TO CONTINUE MOTION
12   DAVID LIZARRAGA,                           HEARING/TRIAL SETTING
13                      Defendant.
14
15
16         Upon joint motion of the parties, IT IS HEREBY ORDERED that
17   Mr. Lizarraga’s Motion Hearing/Trial Setting, currently scheduled for August 20,
18   2021, be rescheduled to October 1, 2021, at 1:30 p.m. For the reasons set forth in
19   the joint motion, the Court finds that the ends of justice will be served by granting
20   the requested continuance, and these outweigh the interests of the public and the
21   defendant in a speedy trial. Thus, the Court finds that time is excluded in the
22   interests of justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
23         SO ORDERED.
24   Dated: August 11, 2021
25
26
27
28
